DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of Application No. 14/604,298, filed January 23, 2015, now U.S Patent No. 10,279,042, which is a continuation of U.S. Application No. 13/269,366 filed on October 7, 2011, now U.S. Patent No. 8,946,194, which claims priority to United States Provisional Patent Application No. 61/391,410 filed on October 8, 2010.
Status
This Office Action is in response to Applicants' Amendment filed on May 10, 2021 wherein Claim 1 is cancelled and Claims 2, 8-10, 14, 17-19 and 21 are amended to change the breadth and scope of the claims.  Claims 2-21 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed May 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is a new ground or modified rejections necessitated by Applicants'  amendment, filed on November 23, 2020, wherein the limitations in pending independent Claims 2, 8-10, 14, 17-19 and 21 as amended now have been changed; Claims 3-13 and 18 depend from Claim 2, Claims 15-17 depend from Claim 14; Claims 20 and 21 depend from Claim 19.  The limitations in the amended claims have been changed and the breadth of Claims 2-21 has been changed.  Therefore, rejections from the previous Office Action, dated February 10, 2021, have been modified and are listed below.
Rejections Withdrawn
Applicant's arguments, see page 1, 1st paragraph of the Remarks, filed May 10, 2021, with respect to Claims 2, 3, 5-7 and 14-21 have been fully considered and are 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2, 7 and 14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 9 and 10 of prior U.S. Patent No. 10,279,042 B2 (filed with the PTO-892 dated 8/21/2020). This is a statutory double patenting rejection.  The subject matter recited in instant Claims 1, 2, 7 and 14 are identical to the subject matter disclosed in Claims 1, 2, 7 and 14 of U.S. Patent No. 10,279,042 B2. 

Allowable Subject Matter
Claims 19-21 are allowed.

Claims 3-6, 8-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Summary
No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623